MILLER, Chief Justice
(concurring specially).
Despite the persuasive tenor of Justice Amundson’s dissent, I am compelled to join the majority writing.
Justice Amundson writes that the majority holding requires the parties to march “down the hill only to have them march up again[.]” I must point' out, however, that the march up this hill was in progress before this action was begun. That hill, or rather, that question (whether taxes assessed by the Department of Revenue are actually owed to the State) is precisely the same as the question presented here, albeit by different plaintiffs.
Under the facts of this case, the prior unresolved action on this question deprives the lower court, and therefore this Court, of jurisdiction to consider the same question.
Were we to follow Justice Amundson’s rationale, and the resultant simple resolution of this appeal, we would appear to invite duplicitous litigation. That surely is something we should never do!